Title: Introductory Note: To James McHenry, [1 June 1798]
From: 
To: 


This letter contains the first of many references to the plans for the fortification of New York City during the Quasi-War with France. What on the surface should have been a relatively simple operation became extraordinarily complex because of the division of responsibility among the United States Government, the Military Committee of New York City, the state government, and the city government.
The fortification of ports and harbors in the United States was first undertaken in 1794 when war with Great Britain seemed imminent. On March 20, 1794, Congress enacted “An Act to provide for the Defence of certain Ports and Harbors in the United States.” This statute was implemented by “An Act making appropriations for the support of the Military establishment of the United States, for the year one thousand seven hundred and ninety-four,” which appropriated “For fortifying certain ports and harbors of the United States, and purchasing the lands necessary for the erection of the same, seventy-six thousand dollars. …” As a result of this legislation, the fortification of New York City was begun in 1794, but the work was not completed.
In his eighth annual message to Congress on December 7, 1796, George Washington inquired “… whether our Harbours are yet sufficiently secured,” and on December 16, 1796, the House of Representatives “Resolved, That inquiry ought to be made into the actual state of the fortifications of the ports and harbors of the United States, and whether any, and what, further provision is necessary on that subject.” On June 23, 1797, “An Act to provide for the further Defence of the Ports and Harbors of the United States” appropriated not more than one hundred and fifteen thousand dollars “for fortifying certain ports and harbors of the United States.” More money was appropriated for fortifications on May 3, 1798, by “An Act supplementary to the act providing for the further defence of the ports and harbors of the United States.” This act provided “That a sum not exceeding two hundred and fifty thousand dollars, in addition to the sums heretofore appropriated, remaining unexpended, shall be, and is hereby appropriated, and shall and may be paid out of any monies not before appropriated, to make and complete, at the discretion of the President of the United States, the fortifications heretofore directed for certain ports and harbors, and to erect fortifications in any other place or places as the public safety shall require, in the opinion of the President of the United States; and which other fortifications he is hereby authorized to cause to be erected, under his direction from time to time as he shall judge necessary.”
Following the enactment of the 1794 statutes, Henry Knox, Secretary of War, appointed Ebenezer Stevens agent of the War Department for the fortification of New York City. In this capacity, Stevens was responsible for the funds allocated for the defense of New York. In the late spring of 1798, Secretary of War James McHenry reappointed Stevens as War Department agent.
The city government first became interested in measures for the defense of New York Harbor on April 30, 1798, when, in response to a petition from the Chamber of Commerce, the Common Council requested that “sixteen long eighteen Pounders of those now at West Point mounted upon travelling Carriages or as many of them as can be spared” be transferred to New York City and “Ordered that Mr Mayor [Richard Varick] issue his Warrant on the Treasr to pay Colo Ebenr Stevens $1000, on Acct towards providing Timber for Carriages & other Apparatus.…” On May 28, 1798, the Common Council ordered that Aldermen John B. Coles, Gabriel Furman, and John Bogert “be a Committee in conjunction with Colo Stevens to attend to the Measures … for the Defence of the City & Harbor of New York.…” Subsequently the Council “Resolved that this Board will provide a Sum not exceeding fifty thousand Dollars to be applied towards the Defence of this Port & City And that an Application shall be made to Congress and, if necessary, to our State Legislature for the Reimbursement thereof.” Instead of appropriating the money in question, the Council authorized Furman to borrow it from the Bank of New York, which he did. On October 14, 1799, the state reimbursed the city with “the Sum of Sixty thousand Dollars … borrowed last Year … and also a further Sum … for Interest thereof.…”
The Military Committee of New York City originated as a citizens’ organization with neither official standing nor authority. At a meeting at City Hall on June 11, 1798, representatives of the “Officers of the late army and navy of the United States,” various city wards, and the Chamber of Commerce discussed measures for the defense of the city and appointed a Military Committee consisting of Aaron Burr, Hamilton, and Stevens. Although the power and responsibilities of the Military Committee were never clearly defined, its members—particularly Hamilton and Stevens—took an active part in formulating the plans for the city’s defenses, and more often than not they were responsible for the supervision of the projects initiated by the Federal, state, and city governments.
The New York legislature first acted on the city’s defenses on March 26, 1794, when it passed “An Act authorising the erecting of Fortifications, within this State.” This act stated: “Whereas the monies that may be appropriated by the Congress, for the purpose of repairing or erecting fortifications at or near the city and port of New-York, may not be sufficient to put the said city and port in a proper state of defence,
“… That a sum or sums of money not exceeding in the whole the sum of thirty thousand pounds, shall be appropriated.…”
Ebenezer Stevens was one of seven commissioners appointed by this act.
On August 27, 1798, the legislature passed “An Act for the further defence of this State and for other purposes.” In a letter to President Adams on September 26, 1798, Governor John Jay described the contents of this act and wrote: “I … take the liberty of submitting to your Consideration whether as Majr. Genl. Hamilton is a national Officer in whom great confidence may be reposed, it would not be expedient to authorize him to concert with me the plan of laying out this money to the best advantage and to appoint him to superintend the execution of it.…” Adams accepted this proposal. The upshot of this arrangement was that Hamilton was the principal officer of both the state and Federal governments for the fortification of the city and port of New York and that Ebenezer Stevens was his immediate subordinate in this undertaking.
That this system—or lack of system—of overlapping authority worked as well as it did can be attributed to the fact that Hamilton and Stevens were the leading figures in each of the participating agencies. The Military Committee (or Hamilton and Stevens, for Burr took little part in the committee’s activities) worked closely with—and were often the designated agents of—the Federal, state, and city governments. More important, Stevens was agent for the War Department in New York City, and both men were the principal state and Federal officials responsible for the city’s fortification. In any given instance, Hamilton and Stevens may not have known under what authority they were acting, but they seldom, if ever, had to doubt that such authority existed.
